ON REHEARING.
Mr. Chief Justice Hickman
delivered the opinion of the Court.
The Lewises have filed a motion for rehearing raising a question as to which we feel they are entitled to a further discussion by this court. They point out that we held in our original opinion that while the deed executed by Ida Strong to Charlie Garrett shortly before their marriage contained the same erroneous description by metes and bounds as that in the previous transactions, it also contained a general description which, under the circumstances, should control over the specific description. Our conclusion was that Charlie Garrett acquired the interest of Ida Strong by deed. From that premise the Lewises advance the proposition that, if that deed could serve as the basis for a claim by Charlie Garrett of after-acquired title, such claim would be barred by their plea of res judicata for the reason that in the case which forms the basis of the plea of res judicata the demand put in issue by Charlie Garrett was the land described in that same deed.
The suit upon which the claim of res judicata is based was filed by Leuvinia Lewis and her former husband, R. W. Williams, against Charlie Garrett and was for an accounting of community property. Charlie Garrett by cross action in trespass to try title sought a recovery of 62 acres of land. The petition discloses that his claim was based upon a warranty deed executed to him on December 12, 1917, by Ida Strong, later Ida Garrett. The land described by metes and bounds in the petition was Tract No. 2. The deed above mentioned was offered in evidence. The judgment rendered in that case did not refer to that deed, but adjudicated only that Garrett take nothing by his suit, specifically describing by metes and bounds Tract No. 2. There is nothing in the judgment adjudicating title to Tract No. 3. The judgment is plain and unambiguous. The description of the land as contained in the judgment is not open to interpretation. The judgment merely decrees that Charlie Garrett take nothing by his suit for Tract No. 2. As we observed in Harrison v. Manvel Oil Company, 142 Texas 669, 180 S. W. (2d) 909: “Practical consideration supports the conclusion that an unambiguous description in a judgment affecting land should not be open to contradiction or interpretation by examination of the evidence admitted at the trial.” See also Freeman v. McAninch, 87 Texas 132, 27 S. W. 97, 47 Am. St. Rep. 79; Permian Oil Co. v. Smith, 129 Texas 413, 107 S. W. (2d) 564, 111 A. L. R. 1152. The plea of res judicata is not sustained.
*277The motion for rehearing is overruled.
Opinion delivered November 16, 1949.